Citation Nr: 1756287	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, personality disorder, and alcoholism, for substitution purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active duty service from April 1980 to May 1981.  The Veteran died in March 2013; the Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico, which found that new and material evidence had not been submitted to reopen the claim entitlement to service connection for a psychiatric disorder (personality disorder - inadequate personality).  

In a January 2012 decision, the Board reopened the claim for service connection for a psychiatric disorder, and remanded the claim back to the Agency of Original Jurisdiction (AOJ) for further development, after finding the July 2010 VA psychiatric examination/opinion inadequate.  In March 2013, during the pendency of this remand, the Veteran died.  In a June 2014 remand, the Board found that the AOJ did not substantially comply with the January 2012 Board remand directives and remanded again for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2014, the Board issued a decision dismissing the claim for service connection for a psychiatric disorder.  Also in November 2014, the Board remanded this issue a third time and directed the AOJ to adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant was proper.  A letter dated in April 2015 from the VA Pension Management Center advised that the Appellant was found to be a valid substitute claimant for the pending appeal.  In January 2016, after finding both the September 2010 VA gastroenterological examination/opinion and February 2012 VA psychiatric examination/opinion inadequate, the Board remanded the claim for service connection for a psychiatric disorder for a fourth time for further development, to include obtaining another medical opinion.  Id.

In August 2017, the Board issued another remand, noting that the AOJ had obtained a VA medical opinion, but had failed to readjudicate the psychiatric issue by issuing a supplemental statement of the case (SSOC).  In October 2017 written argument, the Appellant's representative stated that an SSOC still had yet to be issued in this case, and requested that the case be remanded again.  However, a review of the record shows that in September 2016, the AOJ did issue an SSOC (now located in the Veteran's Legacy Content Manager efile) regarding the claim for service connection for a psychiatric disorder.  Thus, there was substantial compliance with the prior remand of January 2016, and the concerns of the August 2017 remand have been addressed.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a psychiatric disability that had an onset in service, or is otherwise related to active service, or that a psychosis was manifested within the first post-service year.


CONCLUSION OF LAW

A psychiatric disorder was not incurred, directly or presumptively, in, or aggravated during, active military service.  38 U.S.C. §§ 1101, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter dated in November 2007.

The Board also finds VA has satisfied its duty to assist the appellant (and the Veteran prior to his death) in the development of the claims  VA has obtained all identified and available service and post-service treatment records for the Veteran, and a VA medical opinion was obtained in July 2016 and an addendum in September 2016.  It appears that all obtainable evidence identified by the appellant relative to the claim has been obtained, and neither she nor the representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifested to a compensable degree within one year after separation from active service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303, "personality disorders . . . are not diseases or injuries within the meaning of applicable legislation."  The only exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  

III. Factual Background and Analysis

The Appellant asserts that the Veteran's acquired psychiatric disorder, to include major depressive disorder and personality disorder, was due to his time in service.

Service treatment records (STRs) are silent for any report or finding of a psychiatric disorder.  A mental status evaluation conducted prior to separation, in December 1980, was unremarkable.  

A VA Hospital Summary (VA Form 10-1000) shows that the Veteran was hospitalized from June 2, 1981 through July 31, 1981 -- a month after his discharge from service due to isolation, hostility, migraines, persecutory ideas, insomnia, and restlessness.  The diagnosis included schizotypal personality disorder and peptic ulcer disease.

A VA psychiatric examination in June 1981 showed that the Veteran impressed as being borderline schizophrenic.

On a VA psychiatric examination in August 1981, the Veteran reported he was discharged because he had may problems in service.  It was noted that when he was discharged he was hospitalized in the psychiatric ward of the San Juan VA Hospital for two months because he was violent and aggressive and attempted suicide.  The diagnosis was schizophreniform disorder with paranoid traits, and the Veteran was to be started in a rehabilitation program to prevent further deterioration.

A VA treatment record dated in September 1981 showed that the assessment was severe adjustment disorder to adulthood with anxiety, depression, and psychophysical stressor while in service.
A VA psychiatric examination in July 1982 showed a diagnosis of personality disorder, inadequate personality.

A VA treatment record dated in September 2000 showed a diagnosis of major depressive disorder and rule out bipolar affective disorder.

In a medical certificate dated in July 2008, Dr. M.F. indicated that the Veteran's symptoms and behavior were compatible with bipolar disorder and recommended he take total rest from his teaching job.  In September 2008, Dr. M.G. diagnosed the Veteran with depression.

At a July 2009 DRO hearing, the Veteran testified that that he began to have symptoms of high blood pressure, emotional instability, and other problems in service, that he was hospitalized for about 60 days at the VA hospital in Puerto Rico, and that he developed an ulcer as a result of the anxiety.  

On a VA examination in July 2010, the diagnosis was major depressive disorder, recurrent, moderate to severe.  

VA treatment records dated from 2010 through 2012 showed diagnoses include treatment records showed diagnoses including major depressive disorder; alcohol dependence in continuous use; alcohol induced mood disorder, depressive type; personality disorder.

On a VA examination in February 2012, the diagnosis was alcohol abuse, continued.  The examiner opined that the Veteran's alcohol abuse was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner noted that service treatment records showed that the Veteran had a diagnosis of schizophreniform disorder with paranoid traits in August 1981, and had a psychiatry examination done in July 1982 which reported a VA hospitalization from June 1981 to July 1981 with a diagnosis of schizotypal personality disorder, and that in both reports there is not sufficient evidence nor relevant information to consider or discuss specific symptoms or the Veteran's past diagnoses, and that it would be mere speculation to do so. 

In a VA medical opinion issued in July 2016, the VA examiner opined that the condition claimed (alcohol dependence) was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner noted that alcohol use can be a co-morbid, co-current disorder caused or aggravated by other psychiatric conditions and the associated social and occupational impairment.  The examiner explained that although there is no direct correlation with mental symptom onset in 1981 and re-emergence of the need for psychiatric follow up in 2003, the preponderance of evidence points to alcohol problems being caused by longstanding mental condition and the associated social and occupational impairments associated with it.

In a VA medical opinion addendum issued in September 2016, the VA examiner stated that the Veteran was diagnosed with 'personality disorder, inadequate personality' on a psychiatric evaluation dated in July 1982 - one year and two months after his discharge from active duty in May 1981.  The examiner noted that this diagnosis did not constitute a bonafide personality disorder as per the DSM-II criteria at that time.  In the examiner's own experience, evaluating compensation and pension cases since 2007, this diagnosis was used whenever there was no other justified diagnosis and as a pejorative way of defining a character.  The examiner also opined that there was no evidence of any personality disorder on a longitudinal psychiatric review.  The examiner noted that these conditions were considered to develop during adolescence as a pervasive way of interacting and behaving that deviated from societal norms, and that for this reason, the examiner could not furnish the requested opinion on aggravation.  The examiner also indicated that there was no evidence of schizophreniform disorder on the prior VA examination or on review of the Veteran's longitudinal psychiatric, social and occupational history.  The examiner noted that major depressive disorder, recurrent, moderate to severe, diagnosed in February 2010 had been treated since 2009, and that a VA psychiatric evaluation in February 2003 performed showed diagnoses of alcohol dependence, occupational conflicts,  and rule out anxiety.  The examiner indicated that there was a period of 21 years silent for psychiatric treatment between 1982 and 2003, which did not necessarily mean that the Veteran was not feeling mentally distressed but that this evidence goes against a mental disorder to be considered as caused or secondary to military stressors.  The examiner also noted that the Veteran was able to maintain good relationships with his second wife and family, that he maintained gainful employment as described on the VA examination in July 2010, and that he was on sick leave from work after falling at the worksite with right knee and temple injuries.  In conclusion, the VA examiner was unable to find a link between the Veteran's mental condition and military stressors ending in 1981.  The VA examiner reiterated that even though he had opined that the Veteran's alcoholism was caused by his mental disorder, he also opined that the Veteran's mental disorder was not caused by or aggravated by military service.

The record reflects that over the years the Veteran has been treated for a variously diagnosed psychiatric disorder.  Thus, there is competent evidence of a current psychiatric disability.  

As noted above, STRs are silent for any report or findings of a psychiatric disorder.  Post-service, however, the Veteran received psychiatric treatment in 1981 and 1982.  

What is missing in this case, however, is competent medical evidence of a link between a current psychiatric disability and military service.  In that regard, the Board notes that there is a recent VA examiner's opinion, with an addendum, of record, which addresses such a link.  Specifically, in July and September 2016, a VA psychiatrist (who had previously examined the Veteran on a VA examination in July 2010), after reviewing the Veteran's records, provided an opinion responsive to the Board's remand directives of January 2016.  The examiner opined that the Veteran did not have a bonafide personality disorder in July 1982, as per the DSM-II criteria, at that time, and that there was no evidence of any personality disorder on a longitudinal psychiatric review, and determined that an opinion regarding aggravation could not be furnished.  The examiner also indicated that there was no evidence of schizophreniform disorder on the prior VA examination or on review of the Veteran's history.  The examiner noted the 21 year gap between psychiatric treatment in 1982 and in 2003, noting that this did not mean the Veteran was not feeling mental distressed, but that this went against a mental disorder being considered caused by or secondary to military stressors.  The VA examiner was unable to finding a link between the Veteran's mental condition and his military stressors ending in 1981.  The Board finds that the VA examiner's opinion sufficiently address the medical questions involved in this case, and are probative and persuasive on the issue of whether the Veteran has an acquired psychiatric disorder related to service.  In particular, the VA examiner reviewed the evidence of record and cited to such evidence in rendering a decision.  Additionally, in the present case, neither the Veteran nor the appellant submitted competent medical evidence to the contrary - nor did they identify any medical opinion or other medical evidence regarding an etiological relationship between any current psychiatric disorder and service that might support the claim.  

The Board has carefully considered the statements and contentions of the appellant and the Veteran, to include assertions that he has suffered from psychiatric problems continuously since service, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although they are capable of describing the history in this case as well as any symptoms, these statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra. 

With consideration of the competent evidence of record and the absence of any competent medical opinion suggesting a causal link between a psychiatric disorder and service, the Board finds that the preponderance of the evidence is against the  claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder, for substitution purposes, must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


